DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.
Claims 1 and 4-8 are rejected under 35 USC 103 as being unpatentable over Dusterhoft et al. (US 9,297,250 B2) (“Dusterhoft”) and in view of Craig (US 8,794,316 B2).
Referring to claim 1: Dusterhoft teaches a method for real-time controlling of a fracture geometry during a hydraulic fracturing operation, the method comprising:
measuring signals representing a condition in a wellbore (column 11, lines 41-58);
determining the dimension of the dominant fracture with the model (column 13, lines 1-28);
determining a target dimension for the dominant fracture with the model (column 12, lines 24-32 and column 13, lines 1-28); and
minimizing a difference between the dimension of the dominant fracture and the target dimension in real time, by adjusting at least an injection pressure or flow rate of a hydraulic fracturing fluid into the wellbore (column 6, lines 20-26; column 11, lines 53-58).
Dusterhoft does not specifically teach inputting the signals into a model for estimating a dimension of a dominant fracture.  Craig teaches a method comprising measuring signals representing a condition in a wellbore (column 5, lines 1-7; column 6, lines 1-6) and inputting the signals into a model for estimating a dimension of a fracture (column 6, lines 7-27).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Dusterhoft to include estimating a dimension as taught by Craig in order to use these estimated properties to evaluate the effectiveness of previous stimulation (Craig -- column 1, lines 54-67).
Referring to claim 4: Dusterhoft teaches controlling a geometry of the dominant fracture (column 5, line 56 - column 6, line 3; column 8, lines 20-29).
Referring to claim 5: Dusterhoft teaches controlling a geometry of non- dominant fractures (column 17, lines 2-5).
Referring to claim 6: Dusterhoft teaches reducing propagation of the dominant fracture (column 1, lines 37-45; column 5, lines 26-40).
Referring to claim 7: Dusterhoft teaches adjusting at least the injection pressure or the flow rate of the hydraulic fracturing fluid such that geometries of the dominant fracture and non-dominant fractures are of approximately equal size (FIG. 1A).
Referring to claim 8: Dusterhoft teaches preventing the dominant fracture and non-dominant fractures from extending into another wellbore (column 3, lines 1-15) or a depleted production zone based on the target dimension of the dominant fracture.
Claim 2 is rejected under 35 USC 103 as being unpatentable over Dusterhoft and Craig, and further in view of James et al. (US 2016/0115780 A1) (“James”).
Dusterhoft and Craig do not specifically teach inputting the signal into at least a resistor, inductor, and capacitor (RLC) model.  James teaches a method comprising models for downhole fractures and inputting a signal into at least a resistor, inductor, and capacitor (RLC) model [0074].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Dusterhoft and Craig to include an RLC model as taught by James in order to be able to further modify the signals and data.
Claim 3 is rejected under 35 USC 103 as being unpatentable over Dusterhoft and Craig, and further in view of Bordakov (US 2009/0132169 A1).
Dusterhoft and Craig do not teach inputting the signal into a poro-elastic inversion.  Bordakov teaches a method comprising measuring signals representing conditions in a wellbore ¶ [0040] and inputting the signal into a poro-elastic inversion [0062].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Dusterhoft and Craig to include a poro-elastic inversion as taught by Bordakov in order to maximize usage of acoustic and seismic data when pores are present.
Response to Arguments
Applicant’s arguments, see page 5, filed April 29, 2022, with respect to the claim objections have been fully considered and are persuasive.  The objections of claims 2 and 3 have been withdrawn. 
Applicant's arguments filed regarding the 35 USC 103 rejection of claim 1 have been fully considered but they are not persuasive. Regarding the applicant’s arguments that Dusterhoft does not teach “determining a target dimension for the dominant fracture with the model” as claimed in claim 1, the examiner respectfully disagrees.  In column 12, starting at line 26, Dusterhoft teaches the fracture design model 220 can be used to generate fracture design data 222 that indicate fracture geometries.  While Dusterhoft also teaches determining target net treating pressure data 226 as explained by the applicant, Dusterhoft does teach determining a target dimension 222 for the dominant fracture with the model 220 as claimed in claim 1.  Therefore, claims 1-8 stand rejected.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


14 June 2022